Order entered December 21, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01518-CV

               IN RE TEXAS HEALTH MANAGEMENT, LLC, Relator

              Original Proceeding from the 219th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 219-00125-2018

                                       ORDER
                       Before Justices Francis, Evans, and Schenck

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE